Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-12-2007

Handono v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4994




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Handono v. Atty Gen USA" (2007). 2007 Decisions. Paper 1316.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1316


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-4994


                                VICTOR HANDONO,
                                            Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent


                   PETITION FOR REVIEW OF A DECISION OF
                    THE BOARD OF IMMIGRATION APPEALS
                            Agency No. A79-735-083
                         Immigration Judge: R. K. Malloy


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 27, 2007


            Before: RENDELL, BARRY and CHAGARES, Circuit Judges

                            (Opinion Filed: April 12, 2007)


                                       OPINION




BARRY, Circuit Judge

      Victor Handono, a native and citizen of Indonesia, petitions for review of an order

of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”)
denial of his application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Handono argues that the IJ erred in not granting

him asylum or withholding of removal because he suffered past persecution in Indonesia

and has a well-founded fear of future persecution if he returns. We will deny the petition

for review.

       Handono recites a number of incidents that occurred in Indonesia many years ago

which suggest hostility at least then on the part of the majority Muslim population against

the minority of ethnic Chinese Christians. Handono testified that Muslim students made

insulting remarks about his religious beliefs when he was in elementary school, causing

him to transfer to a Catholic high school. At age 11, in 1994, native Indonesian children

broke his arm and stole his bicycle. Handono received substandard care at the hospital

after the doctor examined native Indonesian patients before treating his arm. Later, native

Indonesians looted his parents’ business, assaulted his father, and threw stones at his

parents’ house.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Where, as here, the BIA

adopts the opinion of the IJ, we review the decision of the IJ. Gao v. Ashcroft, 299 F.3d

266, 271 (3d Cir. 2002). Our standard of review is extremely deferential; we must uphold

the IJ’s findings if they are “supported by reasonable, substantial, and probative evidence

on the record considered as a whole,” INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992),

and we may not reject them “unless any reasonable adjudicator would be compelled to



                                             2
conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B). Under this standard, substantial

evidence supports the IJ’s conclusion that Handono did not establish past persecution or a

well-founded fear of future persecution.

       Handono has made no allegation of government-sponsored persecution, and no

evidence exists of a pattern or practice of persecution at this time against individuals of

Chinese descent in Indonesia. See Lie v. Ashcroft, 396 F.3d 530, 537-38 (3d Cir. 2005).

Furthermore, the State Department has reported that the Indonesian “Constitution

provides for freedom of religion for members of officially recognized religions [including

Christianity] . . . and the Government generally respects this right in practice . . . .”

United States Department of State, International Religious Freedom Report (2001). The

reasonableness of Handono’s fear of persecution is further undercut by the fact that he

chose to remain in Indonesia until June 2001, despite receiving a visa and passport to the

United States in November 2000. Without a closer nexus between Handono’s ethnicity

and/or religion and the long-ago incidents of insult, assault, and theft that Handono

describes, such discrimination does not rise to the level of persecution. See 8 U.S.C. §

1101(a)(42)(A) (refugee status turns on a showing of past persecution suffered on account

of race, religion, nationality, membership in a particular social group, or political opinion

or a well-founded fear of such future persecution); Berishaj v. Ashcroft, 378 F.3d 314,

323 (3d Cir. 2004) (a showing of past persecution must include proof that “the

government or forces the government is either unable or unwilling to control” perpetrated



                                               3
the harm).

      The petition for review will be denied.




                                           4